         Case 3:18-cv-00122-MO             Document 39       Filed 08/19/19        Page 1 of 1




                                     UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION

NICHOLAS ELMER,                                                    Case No.: 3:18-cv-00122-MO

                        Plaintiff,
                                                                                      JUDGMENT
         v.

PRECISION CASTPARTS CORP., a
Oregon corporation, and PCC
STRUCTURALS, INC., an Oregon
corporation,

                        Defendants.


MOSMAN, District Judge:

         On August 7, 2019, the Court granted Defendants' Motion for Summary Judgment (Dkt.

#21) against Plaintiffs claims. Accordingly, this action is dismissed with prejudice, and without

attorney fees or costs to either party.

IT IS SO ORDERED.            n
         Dated this    Ji      deyof August, 2019.




                                                     Michael Mosman /
                                                     United States DistrictJu ge




Page     1    -   JUDGMENT


103146723,J 0027928-00272
